DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.84(c). Identifying indicia should be provided, and if provided, should include the title of the invention, inventor's name, and application number, or docket number (if any) if an application number has not been assigned to the application.  The drawings in the application have not been separately submitted as part of this national stage application.  Therefore, it is suggested that the Applicant submit drawings in the form of a separately marked document with the above referenced indicia. No new matter should be entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “suction source” in Claims 1, 10, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US 2017/0290481 A1).
Regarding Claim 20, Conrad (Fig. 5) discloses a vacuum cleaner, comprising: a base assembly (140) including a suction nozzle a hand-held portion (100) having a hand grip (108), a recovery container (164) with a collector axis (248) defined through a center thereof, and a suction source (152) in fluid communication with the suction nozzle and the recovery container (164) and configured for generating a working airstream; and a wand (136) operably coupled between the base assembly (140) and the hand-held portion (100) and defining at least a portion of a working air path 
Regarding Claim 21, Ford, discloses the vacuum cleaner of Claim 20, as previously discussed above, wherein the suction source (152) includes a motor/fan assembly (152, See Paragraph 0244) operably coupled to the recovery container (164) to form a single, hand-carriable unit (100) and the motor/fan assembly (152) defines a motor axis (252) that is parallel to the wand axis (364) and the collector axis (248).
Regarding Claim 22, Conrad, discloses the vacuum cleaner of Claim 20, as previously discussed above, wherein a grip axis (376) is defined through a center of the hand grip (108) and forms an acute angle with respect to the collector axis (248). See Fig. 6.
Regarding Claim 23, Conrad, discloses the vacuum cleaner of Claim 22, as previously discussed above, further comprising a battery pack (580) located on the hand-held portion (100) and wherein a battery axis is defined through the center of the battery pack and intersects the grip axis (376) at an orthogonal angle. Given the broad .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 10,390,670 B2) in view of Theising (US 9,173,533 B1).
Regarding Claim 1, Robinson (Figure 1) discloses a vacuum cleaner comprising: a base assembly (10) including a suction nozzle a hand-held portion (4) having a hand grip (16) and a suction source (13) in fluid communication with the suction nozzle and configured for generating a working airstream; a working air path from the suction nozzle to an air outlet (50) in the hand-held portion (4) and including the suction source (13).
Robinson does not disclose a headlight array located along a forward oriented portion of the base assembly providing a beam that is substantially parallel to the surface to be cleaned and spaced above the surface to be cleaned at not more than 30 mm.
However, Theising (Fig. 7) teaches a vacuum cleaner comprising of a headlight array (See Fig. 7 and Claim 3) located along a forward oriented portion of the base assembly providing a beam that is substantially parallel to the surface to be cleaned and spaced above the surface to be cleaned.  
Theising does not explicitly teach wherein the beam of light is not more than 30 mm. However, Theising does teach the array of lights being relatively close to the bottom of the front face of the front housing of the vacuum cleaner.  It would have been obvious as a matter of design choice, achieving the same results, requiring routine experimentations with predictable results, to locate the array of lights above the surface to be cleaned at not more than 30 mm, for the purpose of enabling a user to easily 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Robinson, to further comprise of a headlight array located along a forward oriented portion of the base assembly providing a beam that is substantially parallel to the surface to be cleaned and spaced above the surface to be cleaned at not more than 30 mm, as taught by Theising, as modified above, for the purpose of allowing a user to more easily detect and identify debris located on the surface to be cleaned.
Regarding Claim 2, Robinson, as modified, discloses the vacuum cleaner of Claim 1, as previously discussed above, wherein the headlight array includes a plurality of LEDs spaced along a width of the base assembly. See Theising (Fig, 7 and Claim 3).
Regarding Claim 3, Robinson, as modified, discloses the vacuum cleaner of Claim 2, as previously discussed above. 
Robinson, as modified, does not explicitly disclose wherein the plurality of LEDs of the headlight array have a centerline that is less than 20 mm above a plane defined by the surface to be cleaned.
However, Theising does teach the array of lights being relatively close to the bottom of the front face of the front housing of the vacuum cleaner.  It would have been obvious as a matter of design choice, achieving the same results, requiring routine experimentations with predictable results, to locate the array of lights centerline that is less than 20 mm above a plane defined by the surface to be cleaned for the purpose of 
Regarding Claim 5, Robinson, as modified, discloses the vacuum cleaner of Claim 1, as previously discussed above.
Robinson, as modified, does not explicitly disclose wherein the beam configured to be provided by the headlight array is at a zero-degree beam angle.
However, Theising does teach the array of lights being relatively close to the bottom of the front face of the front housing of the vacuum cleaner and projecting out parallel to the surface to be cleaned.  It would have been obvious as a matter of design choice, achieving the same results, requiring routine experimentations with predictable results, wherein the beam configured to be provided by the headlight array is at a zero-degree beam angle, for the purpose of enabling an end user to more easily identify and detect debris that is located on top or projecting just above the surface.
Regarding Claim 6, Robinson, as modified, discloses the vacuum cleaner of Claim 1, as previously discussed above, wherein the working air path is at least partially defined by a wand (Robinson, 8) operably coupled between the base assembly (Robinson, 10) and the hand-held portion (Robinson, 4).  See Robinson, Fig. 1.
Regarding Claim 9, Robinson, as modified, discloses the vacuum cleaner of Claim 6, as previously discussed above, further comprising a swivel joint moveably coupling a lower end of the wand to the base assembly. See Robinson, Fig. 1.
Regarding Claim 10, Robinson, as modified, discloses the vacuum cleaner of Claim 6, as previously discussed above, wherein the hand-held portion (Robinson, 4) further comprises a debris removal assembly including a recovery container (Robinson, 
Regarding Claim 11, Robinson, as modified, discloses the vacuum cleaner of Claim 6, as previously discussed above, wherein the suction source includes a motor/fan assembly (Robinson, 13) - operably coupled to the debris removal assembly to form a single, hand-carriable unit. See Robinson, Figure 3.
Regarding Claim 12, Robinson, as modified, discloses the vacuum cleaner of Claim 11, as previously discussed above, wherein the hand grip (Robinson, 16) extends away from at least one of the motor/fan assembly (Robinson, 13) or the recovery container (Robinson, 22) to define a handle opening and where the hand grip is adapted to be gripped by a user. See Robinson, Figure 3.
Regarding Claim 13, Robinson, as modified, discloses the vacuum cleaner of Claim 11, as previously discussed above, further comprising a pre-motor filter assembly mounted to the hand-held portion (Robinson, 14) and defining a portion of the working air path, the pre-motor filter assembly comprising at least one pre-motor filter (Robinson, 48) received within a filter chamber at an upper end of the recovery container (Robinson, 22). See Robinson, Figure 3.
Regarding Claim 14, Robinson, as modified, discloses the vacuum cleaner of Claim 10, as previously discussed above, wherein the debris removal assembly comprises a cyclonic separator chamber (Robinson, 24) for separating contaminants from the working air path and a collection chamber (Robinson, 28) for receiving contaminants separated in the separator chamber (Robinson, 24), the collection 
Regarding Claim 15, Robinson, as modified, discloses the vacuum cleaner of Claim 14, as previously discussed above, wherein the debris removal assembly further comprises a second cyclonic separator chamber (Robinson, 20) that is downstream from the collection chamber (Robinson, 24) and a second collection chamber (Robinson, 46/35)  for receiving contaminants separated in the second cyclonic separator chamber (Robinson, 20).  See Robinson, Figure 3.
Regarding Claim 16, Robinson, as modified, discloses the vacuum cleaner of Claim 15, as previously discussed above, wherein the second cyclonic separator chamber (Robinson, 20)  is located concentrically within the cyclonic separator chamber (Robinson, 24).  See Robinson, Figure 3, depicting that the overlapping portions of the cyclonic separator chamber (Robinson, 24) and the second cyclonic separator chamber (Robinson, 20) are concentrically located with respect to each other and the second cyclonic separator chamber being surrounded by the cyclonic separator chamber.
Regarding Claim 17, Robinson, as modified, discloses the vacuum cleaner of Claim 16, as previously discussed above, wherein an inner housing (Robinson, 40/54) is selectively receivable within the recovery container (Robinson, 22) and the inner housing defines the second cyclonic separator chamber (Robinson, 20) and the second collection chamber (Robinson 46/35). See Robinson, Figure 3.
Regarding Claim 18, Robinson, as modified, discloses the vacuum cleaner of Claim 17, as previously discussed above, further comprising an annular wiper 
Regarding Claim 19, Robinson, as modified, discloses the vacuum cleaner of Claim 11, as previously discussed above, wherein the base assembly (Robinson, 10, Theising, 14) further comprises an agitator chamber (See Theising, Fig. 6) at the suction nozzle and a removable brushroll (Theising, 104, See Theising, Fig. 21) selectively located therein.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., in view of Theising, in further view of Quattrini (US 2009/0059571).
Regarding Claim 4, Robinson, as modified, discloses the vacuum cleaner of Claim 2, as previously discussed above.
Robinson, as modified does not explicitly disclose wherein the plurality of LEDs of the headlight array provide an illuminance measurement as a delta from ambient values of at least 16 Lux at 2 meters and greater than 1000 Lux at 10 cm.
However, Quattrini teaches a floor cleaning apparatus comprising of LED lights (5) that “can be of any useful intensity but preferably should be between 500-5000 lux and more preferably 800-5000 lux at a distance of up to 5 feet from the source and preferably up to at least 10 feet from the source.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Robinson, wherein the plurality of LEDs of the headlight array provide an illuminance measurement as a delta from ambient values of at least 16 Lux at 2 meters and greater than 1000 Lux at .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., in view of Theising, in further view of STANEK (US 2010/0213700 A1).
Regarding Claim 7, Robinson, as modified, discloses the vacuum cleaner of Claim 6, as previously discussed above.
Robinson, as modified, does not disclose wherein the wand comprises an outer periphery having a triangular profile.
However, STANEK (Paragraph 0021) teaches wherein the wand structure (12) is tubular, often cylindrical in shape, but may have a triangular cross-section, or other cross-sections.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Robinson, wherein the wand comprises an outer periphery having a triangular profile, as taught by STANEK, as matter of routine choice of design, as a known alternative means of achieving the same results, requiring routine experimentations with predictable results. See also, MPEP 2144.04.IV.B.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., in view of Theising, in further view of STANEK, in further view of OHARA (JP2005137553).
Regarding Claim 8, Robinson, as modified, discloses the vacuum cleaner of Claim 7, as previously discussed above.
Robinson, as modified, does not disclose wherein the wand includes a decorative insert operably coupled to a recess within a wand body and the decorative insert and the wand body together form the outer periphery or wherein the wand includes a tubular insert operably coupled within a recess of a wand body and the tubular insert and the wand body together form the outer periphery.
However, OHARA (Fig. 4) teaches a vacuum cleaner wand wherein the wand (30) includes an insert (36) operably coupled to a recess (54) within a wand body and the insert and the wand body together form the outer periphery of the wand. See OHARA, Fig. 4.  To the extent that applicant may argue that the insert of OHARA is not decorative, it would have been obvious to further include a decorative design on the exterior face of the insert (36) as matter of routine aesthetic design selection, achieving the same results, with predictable results. See MPEP 2144.04.I.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Robinson, wherein the wand includes a decorative insert operably coupled to a recess within a wand body and the decorative insert and the wand body together form the outer periphery or wherein the wand includes a tubular insert operably coupled within a recess of a wand body and the tubular insert and the wand body together form the outer periphery, as taught by OHARA, for the purpose of providing an aesthetically pleasing exterior surface of the wand.
Response to Arguments
Applicant’s arguments, see Remarks, filed December 20, 2021, with respect to Objection to Drawings under 1.83(a), Objection to Specification, and Claim Rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The Objection to Drawings under 1.83(a), Objection to Specification, and Claim Rejections under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments with respect to Claims 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, with respect to Claims 1-19, filed December 20, 2021, have been fully considered but they are not persuasive. In response to the Applicant’s arguments, the Examiner offers the following statements:
Applicant argues that “Theising is utterly silent with regards to the positioning of headlight assembly 64.” However, as recited in the 35 U.S.C. 103 Rejection of Claim 1 (above), Theising does teach a vacuum cleaner comprising of a headlight array located along a forward oriented portion of the base assembly providing a beam that is substantially parallel to the surface to be cleaned and spaced relatively close the surface to be cleaned.  See Theising, Fig. 7 and Claim 3.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is within the knowledge generally available to one of ordinary skill in the art to place a light as close to a surface as possible and in a direction substantially parallel to the surface so as to cast a shadow on objects that are located on the surface so as to easily identify objects on the surface to be cleaned, requiring only routine experimentations, with no new or unpredictable results.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
It is further noted that Applicant has not presented any affidavits or declarations containing evidence of criticality of the claimed dimensions or unexpected results, commercial success, long-felt but unresolved needs, failure of others, skeptism of expert, etc. that could be used by the Examiner in determining the issue of obviousness or unobviousness for patentability of the instant claimed invention over the closest prior art of record.
Therefore, for the above stated reasons, the 35 U.S.C. 103 rejection of Claims 1-19 has not been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment of Claim 20 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272.  The examiner can normally be reached on M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723